PER CURIAM:
Tojuanna Brown appeals the district court’s order granting the Defendant’s motion to dismiss her employment discrimination action under Title VII of the Civil Rights Act of 1964, as amended. We find that the district court correctly dismissed the action on the ground that Brown failed to timely exhaust her administrative remedies by contacting an EEO counselor within forty-five days of the alleged discriminatory event. 29 C.F.R. § 1614.105(a) (2004). Accordingly, we affirm the district court’s order. See Brown v. Dollar, No. CA-04-122 (E.D. Va. filed June 1, 2004 & entered June 2, 2004) (dismissing for the reasons stated from the bench). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED